 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.4
 
 
AGREEMENT FOR SERVICE
 
THIS AGREEMENT FOR SERVICE (this "Agreement") dated this 1st day of January,
2010
 

   BETWEEN  

 
Fresh Start Private Inc of 999 N Tustin Ave Suite 16, Santa ana, California,
92705
(the "Customer")
OF THE FIRST PART
 
 
-AND-
 
Luis Francisco Guerrero /New Ways 2226 S. Glenarbor st ,Santa Ana, Ca 92704

EIN ####-##-####
 
(the "Service Provider")
 
OF THE SECOND PART
 
BACKGROUND:
 
A.  
The Customer is of the opinion that the Service Provider has the necessary
qualifications, experience and abilities to provide services to the Customer.

 
B.  
The Service Provider is agreeable to providing such services to the Customer on
the terms and conditions set out in this Agreement.

 
IN CONSIDERATION OF the matters described above and of the mutual benefits and
obligations set forth in this Agreement, the receipt and sufficiency of which
consideration is hereby acknowledged, the parties to this Agreement agree as
follows:
 
Services Provided
  1. 
 The Customer hereby agrees to engage the Service Provider to provide the
Customer with services (the "Services") consisting of imparting eight 1 hour one
on one life therapy sessions using the Fresh Start Private Alcohol Recovery
Program. The Services will also include any other tasks which the parties may
agree on. The Service Provider hereby agrees to provide such Services to the
Customer.

 
Term of Agreement
2.  
The term of this Agreement will begin on the date of this Agreement and will
continue indefinitely until terminated as provided in this Agreement.

 
3.  
In the event that either party wishes to terminate this Agreement, that party
will be required to provide a notice period of 2 weeks.

 
4.  
Except as otherwise provided in this Agreement, the obligations of the Service
Provider will terminate upon the earlier of the Service Provider ceasing to be
engaged by the Customer or the termination of this Agreement by the Customer or
the Service Provider.

 
 
 
 

--------------------------------------------------------------------------------

 
Performance
5.  
The parties agree to do everything necessary to ensure that the terms of this
Agreement take effect.

              
               Compensation
6.  
For the services rendered by the Service Provider as required by this Agreement,
the Customer will pay to the Service Provider compensation on the following
basis: $80.00 per 1 hour session to a maximum of 8 sessions for the described
Services Provided section of this agreement.

 
7.  
This compensation will be payable on a biweekly basis (every 2 weeks), while
this Agreement is in force.

 
8.  
The Customer is entitled to deduct from the Service Provider's compensation any
applicable deductions and remittances as required by law.

 
Additional Compensation
9.  
The Service Provider understands that the Service Provider's compensation as
provided in this Agreement will constitute the full and exclusive monetary
consideration and compensation for all services performed by the Service
Provider and for the performance of all the Service Provider's promises and
obligations under this Agreement.

 
Provision of Extras
10.  
The Customer agrees to provide, for the use of the Service Provider in providing
the Services, the following extras: Life Coaching and Training Program Manual.



Reimbursement of Expenses
11.  
The Service Provider will not be reimbursed for expenses incurred by the Service
Provider in connection with providing the Services of this Agreement.

 
Payment Penalties
12.  
In the event that the Customer does not comply with the rates, amounts or dates
of pay provided in this Agreement, a late payment penalty will be charged as
follows: The Customer will pay a surcharge of 5 percent on the compensation
amount for any late payment.

 
Performance Penalties
13.  
No performance penalty will be charged if the Service Provider does not perform
the Services within the time frame provided by this Agreement.

 
Confidentiality
14.  
The Service Provider agrees that they will not disclose, divulge, reveal, report
or use, for any purpose, any confidential information with respect to the
business of the Customer, which the Service Provider has obtained, except as may
be necessary or desirable to further the business interests of the Customer.
This obligation will survive indefinitely upon termination of this Agreement.

 
Non-Competition
15.  
Other than with the express written consent of the Customer, which will not be
unreasonably

 
 


 
 

--------------------------------------------------------------------------------

 
 
withheld, the Service Provider will not, during the continuance of this
Agreement or until January 1st 2050 after the termination of this Agreement, be
directly or indirectly involved with a business which is in direct competition
with the particular business line of the Customer, divert or attempt to divert
from the Customer any business the Customer has enjoyed, solicited, or attempted
to solicit, from other individuals or corporations, prior to termination of this
Agreement.
 
Non-Solicitation
16.  
Any attempt on the part of the Service Provider to induce to leave the
Customer's employ, or any effort by the Service Provider to interfere with the
Customer's relationship with its employees or other service providers would be
harmful and damaging to the Customer.

 
17.  
The Service Provider agrees that during the term of this Agreement and for a
period until January 1st 2050 after the end of the term, the Service Provider
will not in any way directly or indirectly:

 
 
a. induce or attempt to induce any employee or other service provider of the
Customer to quit employment or retainer with the Customer;

 
 
b. otherwise interfere with or disrupt the Customer's relationship with its
employees or other service providers;

 
 
c. discuss employment opportunities or provide information about competitive
employment to any of the Customer's employees or other service providers; or

 
 
d. solicit, entice, or hire away any employee or other service provider of the
Customer.

 
Ownership of Materials
18.  
All materials developed, produced, or in the process of being so under this
Agreement, will be the property of the Customer. The use of the mentioned
materials by the Customer will not be restricted in any manner.

 
19.  
The Service Provider may retain use of the said materials and will not be
responsible for damages resulting from their use for work other than services
contracted for in this Agreement.

 
Return of Property
20.  
Upon the expiry or termination of this Agreement, the Service Provider will
return to the Customer any property, documentation, records, or confidential
information which is the property of the Customer.

 
Assignment
21.  
The Service Provider will not voluntarily or by operation of law assign or
otherwise transfer its obligations under this Agreement without the prior
written consent of the Customer.

 
Capacity/Independent Contractor
22.  
It is expressly agreed that the Service Provider is acting as an independent
contractor and not as an

employee in providing the Services under this Agreement. The Service Provider
and the Customer acknowledge that this Agreement does not create a partnership
or joint venture between them, and is exclusively a contract for service.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Modification of Agreement
23.  
Any amendment or modification of this Agreement or additional obligation assumed
by either party in connection with this Agreement will only be binding if
evidenced in writing signed by each party or an authorized representative of
each party.

 
Notice
24.  
All notices, requests, demands or other communications required or permitted by
the terms of this Agreement will be given in writing and delivered to the
parties of this Agreement as follows:

 
         a. Fresh Start Private Inc
             999 N Tustin Ave Suite 16, santa ana, California, 92705
             Fax Number: 888-603-2210
             Email: fspinc@gmail.com
 
              b. Luis Francisco Guerrero /New Ways 2226 S. Glenarbor st ,Santa
Ana, Ca 92704
 
or to such other address as to which any Party may from time to time notify the
other.
 
Costs and Legal Expenses
25.  
In the event that legal action is brought to enforce or interpret any term of
this Agreement, the prevailing party will be entitled to recover, in addition to
any other damages or award, all reasonable legal costs and fees associated with
the action.

 
Time of the Essence
26.  
Time is of the essence in this Agreement. No extension or variation of this
Agreement will operate as a waiver of this provision.

 
Entire Agreement
27.  
It is agreed that there is no representation, warranty, collateral agreement or
condition affecting this Agreement except as expressly provided in this
Agreement.

 
Limitation of Liability
28.  
It is understood and agreed that the Service Provider will have no liability to
the Customer or any other party for any loss or damage (whether direct,
indirect, or consequential) which may arise from the provision of the Services.

 
Indemnification
29.  
Each party to this agreement agrees, to the extent permitted by applicable law,
to indemnify and hold harmless the other party, including their employees and
agents from every claim, demand or suit which may arise out of, be connected
with or be made by reason of the other party's failure to meet the provision of
the Services of this Agreement. Notwithstanding the preceding sentence, this
indemnification shall not cover any claim, demand, or suit based on the willful
misconduct or fraud of either party or it's employees. Either party shall, at
its own expense and risk ,defend or at its option settle, any court proceeding
that may be brought against it. This provision of this section shall survive the
expiration or termination of this agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
Enurement
30.  
This Agreement will enure to the benefit of and be binding on the parties and
their respective heirs, executors, administrators, successors and permitted
assigns.

 
Currency
31.  
Except as otherwise provided in this Agreement, all monetary amounts referred to
in this Agreement are in United States dollars.

 
Titles/Headings
32.  
Headings are inserted for the convenience of the parties only and are not to be
considered when interpreting this Agreement.

 
Gender
33.  
Words in the singular mean and include the plural and vice versa. Words in the
masculine mean and include the feminine and vice versa.

 
Governing Law
34.  
It is the intention of the parties to this Agreement that this Agreement and the
performance under this Agreement, and all suits and special proceedings under
this Agreement, be construed in accordance with and governed, to the exclusion
of the law of any other forum, by the laws of the State of California, without
regard to the jurisdiction in which any action or special proceeding may be
instituted.

 
Dispute Resolution
35.  
In the event a dispute arises out of or in connection with this Agreement the
parties will attempt to resolve the dispute through friendly consultation.

 
36.  
If the dispute is not resolved within a reasonable period then any or all
outstanding issues may be submitted to mediation in accordance with any
statutory rules of mediation. If mediation is not successful in resolving the
entire dispute or is unavailable, any outstanding issues will be submitted to
final and binding arbitration in accordance with the laws of the State of
California. The arbitrator's award will be final, and judgment may be entered
upon it by any court having jurisdiction within the State of California.

 
Severability
37.  
In the event that any of the provisions of this Agreement are held to be invalid
or unenforceable in whole or in part, all other provisions will nevertheless
continue to be valid and enforceable with the invalid or unenforceable parts
severed from the remainder of this Agreement.

 
Waiver
38.  
The waiver by either party of a breach, default, delay or omission of any of the
provisions of this Agreement by the other party will not be construed as a
waiver of any subsequent breach of the same or other provisions.

 
Additional Provisions
    39 . The "Principal's" relationship with "interested party" is that of an
independent contractor, and
 
 
 

--------------------------------------------------------------------------------

 
 
Image 10.4.1 [image10_41.jpg]
 
nothing in this Agreement is intended to, or should be construed to, create a
Partnership, agency, joint venture or employment relationship. The "interested
party" will not be entitled to any of the benefits that the "principal" may make
available to its employees, including, but not limited to, group health or life
insurance, or retirement benefits. The "interested party" is not authorized to
make any representation, contract or Commitment on behalf of the "principal"
unless specifically requested or authorized in writing to do so by a Fresh Start
Private manager. The "interested party" is solely responsible for, and will
file, on a timely basis, all tax returns and payments required to be filed with,
or made to, any Federal, state or local tax authority with respect to the
performance of services and receipt of fees under this Agreement. The
"interested party" is solely responsible for, and must maintain adequate records
of, expenses incurred in the course of performing services under this Agreement
No part of The "interested party's" compensation will be subject to payroll
taxes. The "principal" will regularly report amounts paid to the "interested
party" by filing Form 1099-MISC with the Internal Revenue Service.
40. Release and waiver service Provider further agrees to release, indemnify and
hold harmless Fresh Start Private Inc, its employees, agents, contractors and
suppliers against any and all losses, accidents, damages, injuries, expenses and
claims resulting in whole or part, directly or indirectly, from the Services
Provided section of this agreement. Client agrees that in no event shall Luis
Francisco Guerrero /New Ways its employees, agents, contractors or suppliers
total and aggregate liability under this agreement exceed the amount of fees
paid by the client. This provision excludes any claims or liabilities arising
out of the sole negligent or willful misconduct of the customer.
IN WITNESS WHEREOF the parties have duly executed this Service Agreement this
1st day of January, 2010.
 
 
 
 

--------------------------------------------------------------------------------

 
 
888-603-2210
 
NON-DISCLOSURE AGREEMENT
 
This AGREEMENT is made this 7th  day of December 2009



 
BETWEEN
Fresh Start Private Inc

 
 
OF
2970 S. Greenville st Unit E

Santa Aria, Ca, 92704
(hereinafter referred to as the "principal")
 
 
AND
Mr  Luis F. Guerrero

 
OF
2226 S. Glenarbor St
Santa Ana, CA 92704
 
 (hereinafter referred to as the "interested party")

 
 WHEREAS:
 

 
A.  
The principal is in the business of producing and developing concepts, ideas and
products.

 
B.  
The interested party wishes to discuss prospects to purchase or for ihe
marketing and further development of the principal's concepts, ideas and
products.

 
C.  
Specifically, the parties are negotiating on several products including the
Fresh Start Private Alcoholic recovery program.

 
NOW IT IS HEREBY AGREED AND ACKNOWLEDGED BETWEEN THE PARTIES as follows:



 
1.  
In consideration of the principal disclosing the Confidential Information to the
interested party, the interested party agrees to treat all Confidential
Information so disclosed on a totally confidential basis and not to impart any
of the Confidential information to a third party without the express written
approval of the principal.

 
2.  
"Confidential Information" means all information passing from the principal to
the interested party relating to the product from the date of this Agreement
including but not limited to trade secrets, drawings, know-how, techniques,
source and object codes, business and marketing plans, and projections,
arrangements and agreements with third parties, customer information and
customer information proprietary to Customers, formulae, customer lists,
concepts not reduced to material form, designs, plans and models.

 
3.  
In consideration of the interested party entering into this Agreement, the
principal shall disclose the product and information concerning the product to
the Interested party and discuss all matters beneficial to the two parties in
relation thereto and will do so free of any risk of such knowledge being
disclosed other than at the express written direction of the principal.

 
4.  
Without limiting the generality of clause 3, the interested party shall not:

 
(a)  
manufacture any product or use any process based on the confidential information
without the consent in writing of the principal;

 
(b)  
use or disclose to a third party any aspect of the confidential information for
the purpose of contacting or contracting with any employee or client of the
principal.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Image 10.4.2 [image10_42.jpg]
 
2
party shall promptly return all copies of the confidential information how so
ever embodied or recorded at the direction of the principal.
6. In the event of a breach or threatened breach of the terms of this Agreement
by the interested party, the principal shall be entitled to apply for an
injunction restraining the interested party from committing any breach of this
Agreement without showing or proving any actual damages sustained by the company
or the subsidiary.
7. This Agreement shall not be constructed as granting to the interested party
any license rights or other rights relating to the product except as expressly
provided in this Agreement or specifically agreed to by the parties in writing.
8. It shall be a fundamental term of this Agreement that any breach by the
interested party shall make the interested party liable for damages by the
principal, FURTHER such breach shall extend to the servants, agents, employees
and other associates of the interested party including any companies and/or
trusts affiliated with the interested party,
9. Any damages assessed pursuant to this Agreement shall be against the
interested party as a liquidated debt,
10. This Agreement shall bind the heirs, executors, administrators and assigns
as the case may be.
11. Term of Agreement: This deed will be binding for a period of five (5) years
unless otherwise consented to in writing by the Disclosing Party.
12. Governing Law; This agreement is governed by the law in force in the state
of California and each party irrevocably and unconditionally submits to the
non­exclusive jurisdiction of the Courts of the State of California and Courts
of Appeal from them.
SIGNED by the said Jorege Andrade
On the date heirein before mentioned and in the City of Santa Ana, California
presence of:
Witness
SIGNED for and on behalf of the interested party    Luis F. Guerrero, M.S
On the date hereinbefore mentioned and in the presenece of
witness
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------